Lokd, J.
This suit was instituted by the plaintiff, as an innkeeper, to enforce a lien against a piano, put in his possession by the defendant as his guest, for a debt due for lodging and entertainment. By the facts stipulated, it is admitted that the relation of innkeeper and guest existed between the plaintiff and defendant when the plaintiff, at the request of the defendant, paid the freight charges on the piano, and took it into his custody; that the piano was in fact the property of a third person, who had consigned it to the defendant to sell on commission, but that the plaintiff did not know it was the property of such third person, but received it in his character as an innkeeper and as the property of his guest. Upon this state of facts, we are to inquire whether the piano is chargeable with an innkeeper’s lien for board and lodging furnished his guest.
At common law, the liability of an innkeeper for the loss of the goods of his guest is special and peculiar, and like that of the common carrier, is founded on grounds of public policy. It. must not, however, be confounded with that of a common carrier; the liabilities, though similar, are distinct. (Clark v. Burns, 118 Mass. 275; Schouler on Bailments, 259.) Whatever controversy may exist in the judicial mind as to the true measure of the innkeeper’s responsibility,(it cannot be denied that his liability for the loss of the goods of his guest is extraordinary and exceptional.) (Schouler on Bailments, 261, and notes; Coggs v. Bernard, 1 Smith’s Lead. Cas., Am. Notes, 401.) (Compelled to afford entertainment to whomsoever may apply) and behave with decency, the law, as an indemnity for the extraordinary liabilities which it imposes, has clothed the innkeeper with' extraordinary privileges. It gives him, as a security for unpaid charges, a lien upon the property of his guest, and upon the goods put by the guest into his possession. *484(Overton on Liens, 129.) Nor is the lien confined to property only owned by the guest, but it will attach to the property of third persons for whom the guest is bailee, provided only he received the property on the faith of the innkeeping relation. (Schouler on Bailments, 292; Calye’s Case, 1 Smith’s Lead. Cas. 247; Manning v. Hollenbeck, 27 Wis. 202.) But the lien will not attach if the innkeeper knew the property taken in his custody was not owned by his guest, nor had any right to deposit it as bailee or otherwise, except perhaps some proper charge incurred against the specific chattel.
In Broadwood v. Granara, 10 Exch. 417, the innkeeper knew that the piano sent to the guest did not belong to him, and did not receive it as part of the guest’s goods; and it was on that ground alone he was held not entitled to his lien. But in Threfall v. Borwick, L. R. 7 Q. B. 711, where the innkeeper had received the piano as part of the goods of his guest, it was held he had a lien upon it. Miller, J., said: “ When, having accommodation, he has received the guest with his goods, and thereby has become liable for their safe custody, it would be hard if he was not to have a lien upon them. And under such circumstances, the lien must be held to extend to goods which he might possibly have refused to receive.?’ Lusk, J., said: “ I am of the same opinion. The innkeeper’s lien is not restricted to such things as a traveling guest brings with him in journeying; the contrary has been laid down long ago. It extends to all goods the guest/ brings'with him and the innkeeper receives as his. Ifj’.y he has this lien as against the guest, the cases have established beyond all doubt that he has the same right as against the real owner of the article, if it has been brought to the inn by the guest as owner.” To the same effect, Q/aain, J., said: “ There is no authority for the proposition that the lien of the innkeeper only extends *485'.to goods which a traveler may be ordinarily expected to bring with him.....The liability, as shown by the old cases, extends to all things brought to the inn as the property of the guest and so- received, even a chest of charters or obligations; and why not a pianoforte? If, therefore,'the innkeeper be liable for the.loss, it seems to follow he must also have a lien upon them. And if he has a lien upon them as against the guest, the two cases cited (and there are more) show that if the thing be brought by the guest as owner, and the landlord takes it in thinking it is the guest’s own, he has the same rights against the stranger, the real owner, as against the guest.” Upon appeal from the decision of this case, in Threfall v. Berwick, L. R. 10 Q. B. 210, it was held, affirming the decision, that whether the defendant, as innkeeper, was bound to take in the piano or not, having done so’, he had a lien upon it. Although there are certain dicionot necessary to the decision in Broadwood v. Granara, 10 Exch. 417, to the effect that the innkeeper was not bound to receive the piano, yet the real ground of the decision was based on the fact that the innkeeper knew that the piano sent to his guest was the property of a third person, and did not, therefore, receive it as part of his guest’s goods, that the right to subject the piano to his lien was denied; but e converso, If he had not known the piano was the property of a third person, and had received it as the property of his guest, would not his lien have attached? It is not material whether the innkeeper is bound to receive such property, or not, although it is said the liability may be well extended, according to the advanced usages of society; yet if he does receive as the property of his guest, and thereby becomes liable for it, he must be entitled to his lien. (Threfall v. Borwick, supra.)
Whenever, by virtue of the relation of innkeeper and *486guest, the law imposes this extraordinary responsibility for the goods of the guest, it gives the innkeeper a corresponding security upon the goods put by the guest into his possession. It is true that the piano was 'shipped to the defendant in his name, but he brought it to the inn as his property, or at least it was brought •there at his request and upon his order, and put in the custody and possession of the plaintiff as the property of his guest. It is admitted that the plaintiff received it as an innkeeper, and safely kept it as the property of his guest; nor is it doubted but what he would have been liable for its loss; and in such case, it is difficult to perceive upon what principle of law or justice he can be denied his lien. The judgment must be affirmed.
Waldo, C. J., concurring.